Martin, J. (dissenting).
I agree that the first three defenses should have been stricken out. I dissent from the opinion of the majority of the court herein which holds that the answer of defendant National Sugar Refining Company of New Jersey should be stricken out.
Order so far as appealed from modified by granting motion to strike out the answer of the National Sugar Refining Company of New Jersey in its entirety, and as so modified affirmed, with ten dollars costs and disbursements to the plaintiff, with leave to the National Sugar Refining Company of New Jersey to answer over against its codeféndant, D. B. & M. Holding Corporation, within twenty days from service of order upon payment of said costs, on the ground that a third person impleaded defendant is unauthorized by any provision of. the Civil Practice Act to raise denials and defenses against the plaintiff’s complaint.